This action was brought by the plaintiff, John N. Paschall, to quiet title to certain real property. The Royalties Incorporated obtained a judgment in the trial court from which John N. Paschall appealed *Page 655 
and filed his petition in error and case-made on April 4, 1946. The appeal is from the judgment after a motion for new trial was overruled on the 24th day of October, 1945. The cross-petition in error was not filed until the 19th day of September, 1946.
A motion to dismiss the cross-petition in error has been filed asking that the cross-petition in error be dismissed for the reason that it was not filed within time. The motion must be sustained. Board of County Commissioners of Kiowa County v. Kiowa National Bank, 166 Okla. 255, 27 P.2d 338.
The cross-petition in error of defendants in error is dismissed.
GIBSON, C.J., HURST, V.C.J., and RILEY, BAYLESS, WELCH, and DAVIson, JJ., concur.